405 F.2d 493
In the Matter of IRA HAUPT & CO., a Limited Partnership, Bankrupt.Egon H. OTTINGER, Henry Schlenger, George Lewis, Bernard Klebanow, Michael Sloan, Gladys Knapp and Harold L. Marantz, Kenneth Alan Marantz and Edith Lee Marantz, as Executors of the Estate of Charles Marantz, Appellants,v.Charles SELIGSON, as Trustee in Bankruptcy of Ira Haupt & Co., and James P. Mahony, Appellees.
Docket 32638-44.
United States Court of Appeals Second Circuit.
Argued December 16, 1968.
Decided December 17, 1968.

Rosenman, Colin, Kaye, Petschek, Freund & Emil, New York City, for appellants.
Seligson & Morris, New York City, for trustee-appellee.
Milbank, Tweed, Hadley & McCloy, New York City, for appellee James P. Mahony.
Before KAUFMAN, ANDERSON and FEINBERG,* Circuit Judges.
PER CURIAM:


1
The motions of the Trustee and the Liquidator to dismiss the appeal are granted. Judge Tyler's order remanding to the Referee for further hearings the question of the sufficiency of the Liquidator's accounting is an interlocutory order concerning "[a controversy] arising in proceedings in bankruptcy," which is not appealable under 11 U.S.C. § 47(a). Moreover, the appellants are not aggrieved by the denial of their request for an order requiring the New York Stock Exchange and the creditor Banks to submit an accounting, since the denial was without prejudice to their making a formal application for such relief in the future.



Notes:


*
 Feinberg, J., did not participate. The parties agreed to proceed before the two other judges of the panel